                           Philip Goodhart (Bar No. 5332)                James J. Pisanelli, Esq.
                       1   PNG@thorndal.com                              Nevada Bar No. 4027
                           THORNDAL, ARMSTRONG, DELK                     PISANELLI BICE, PLLC
                       2   BALKENBUSH & EISINGER                         400 S. 7th Street, Suite 300
                           1100 E. Bridger Avenue                        Las Vegas, NV 89101
                       3   Las Vegas, NV 89101                           Telephone:     (702) 214-2100
                           Telephone: 702.366.0622                       Facsimile:     (702) 214-2101
                       4   Facsimile: 702.366.0327                       Email: jjp@pisanellibice.com
                       5   Merril Hirsh (admitted pro hac vice)          R. Jeffrey Layne, Esq. (admitted pro hac vice)
                           merril@merrilhirsh.com                        REED SMITH LLP
                       6   LAW OFFICE OF MERRIL HIRSH PLLC               111 Congress Avenue, Suite 400
                           2837 Northampton St., NW                      Austin, TX 78701
                       7   Washington, D.C. 20015                        Telephone:    (512) 623-1801
                           Telephone: 202.448.9020                       Facsimile:    (512) 623-1802
                       8                                                 Email: jlayne@reedsmith.com
                           Frederick J. Morgan (pro hac vice)
                       9   rmorgan@morganverkamp.com                     Attorneys for Defendants HealthSouth Corp.
                           Jennifer M. Verkamp (pro hac vice)            And HealthSouth of Henderson, Inc.
                      10   jverkamp@morganverkamp.com
                           Sonya A. Rao (pro hac vice)                   Jack W. Selden
                      11   sonya.rao@morganverkamp.com                   (admitted pro hac vice)
                           Ian M. Doig (pro hac vice)
MORGAN VERKAMP, LLC




                                                                         1819 Fifth Avenue North
                      12   ian.doig@morganverkamp.com                    Birmingham, AL 35203
                           MORGAN VERKAMP LLC                            Kimberly B. Martin
                      13   35 East Seventh Street, Suite 600             (admitted pro hac vice)
                           Cincinnati, OH 45202                          BRADLEY ARANT BOLT CUMMINGS LLP
                      14   Telephone: 513.651.4400                       200 Clinton Avenue West, Suite 900
                           Facsimile: 513.651.4405                       Huntsville, AL 35801
                      15
                           Attorneys for Plaintiff-Relator Joshua Luke   Attorneys for Defendant Kenneth Bowman
                      16

                      17
                                                       UNITED STATES DISTRICT COURT
                      18                                    DISTRICT OF NEVADA
                      19
                           UNITED STATES OF AMERICA, ex rel.,              Case No.: 2:13-cv-01319-APG-VCF
                      20   Joshua Luke,
                      21
                                         Plaintiff,                        (PROPOSED) ORDER REGARDING
                      22                                                   MOTION TO EXTEND DEADLINES TO
                           v.                                              MOVE FOR ATTORNEY’S FEES AND TO
                      23
                                                                           FILE A BILL OF COSTS
                           HEALTHSOUTH CORPORATION,
                      24
                           HEALTHSOUTH OF HENDERSON, INC. and
                      25   KENNETH BOWMAN,

                      26                 Defendants.

                      27

                      28
                       1         Having considered the arguments of relator Joshua Luke (“Relator”) and defendants

                       2 HealthSouth Corporation and HealthSouth of Henderson (collectively, the “Defendants”) set forth in

                       3 the Joint Motion to Extend Deadlines to Move for Attorney’s Fees and to File a Bill of Costs, IT IS

                       4 HEREBY ORDERED that:

                       5         1.     Relator has up to and including December 13, 2019, of the deadline to move for

                       6                attorney’s fees and of the deadline to file a bill of costs; and

                       7         2.     Defendants have up to and including December 27, 2019, of the deadline to

                       8                file objections to a bill of costs.

                       9

                      10                                                 IT IS SO ORDERED:

                      11                                                 ____________________________________
MORGAN VERKAMP, LLC




                      12                                                 THE HONORABLE ANDREW P. GORDON
                                                                         UNITED STATES DISTRICT JUDGE
                      13

                      14                                                 Dated:______________________________
                                                                         Dated: November 12, 2019.

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28

                                                                              2
